EXHIBIT 10.2

SECURITY AGREEMENT

THIS SECURITY AGREEMENT is made and entered into by and between TENFOLD
CORPORATION, a Delaware corporation whose address is 698 West 10000 South, South
Jordan, Utah 84095 (“Debtor”), and VERSATA ENTERPRISES, INC. with an address at
6011 West Courtyard Dr., Suite 300, Austin, Texas 78730 (“Secured Party”).
Capitalized terms used in this Agreement, unless otherwise defined herein, shall
have the meanings set forth in that certain Agreement and Plan of Merger dated
of even date herewith, by and among Debtor, Secured Party and TFTx Acquisition,
Inc. (the “Merger Agreement”).

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Debtor hereby grants to Secured Party a security interest
in and to the Collateral, as herein defined, and in connection therewith the
parties hereby agree as follows:

Collateral. To secure payment of the “Indebtedness”, as herein defined, Debtor
hereby grants to Secured Party a security interest in and to the following
assets (“Collateral”): Any and all accounts receivable and equipment of Debtor
now owned or hereinafter acquired, wherever located, other than leased equipment
subject to capital lease obligations.

Indebtedness. The term “Indebtedness” as used herein, shall mean: (a) the unpaid
principal sum, accrued and unpaid interest, and other sums payable to Secured
Party pursuant to that certain Promissory Note (the “Note”), dated as of the
date hereof, executed by Debtor for the benefit of Secured Party; and (b) all
rearrangements, increases, renewals and extensions of such indebtedness.

Representations of Debtor. Debtor represents, warrants and agrees as follows:

(a) No financing statement or other instrument of hypothecation covering the
Collateral or its proceeds is on file in any public office except those in favor
of Secured Party; except for the security interest granted by this Security
Agreement, there is no lien, security interest or encumbrance in or on the
Collateral other than (i) for taxes not yet due and payable and (ii) liens
permitted under the Merger Agreement or disclosed in the Company Disclosure
Schedule; and Debtor is the true and lawful owner of the Collateral.

(b) Other than as permitted under the Merger Agreement, the Collateral will not
be sold, transferred, pledged or made subject to a security agreement without
the prior written consent of Secured Party.

(c) Debtor will sign and execute alone or with Secured Party any financing
statement or other document or procure any document, in each case as Secured
Party may reasonably request pursuant to clause (d) below, and pay all
reasonable costs in connection therewith necessary to protect the security
interest under this Security Agreement against the rights or interests of third
persons.

(d) Debtor will, at Debtor’s own expense, do, make, procure, execute and deliver
all acts, things, writings and assurances as Secured Party may at any time
reasonably request to protect, assure or enforce the interests, rights and
remedies of Secured Party created by, provided in or emanating from this
Security Agreement.



--------------------------------------------------------------------------------

(e) Debtor will pay to Secured Party all reasonable expenses (including
reasonable expenses for legal services of every kind) of, or incidental to, the
enforcement of any of the provisions of this Security Agreement, or incidental
to the enforcement, repayment or collection of any of the Indebtedness, or any
actual or attempted sale, or any exchange, enforcement, collection, compromise
or settlement of any of the Collateral or receipt of the proceeds thereof, and
for the care of the Collateral and defending or asserting the rights and claims
of Secured Party in respect thereof, by litigation or otherwise; and all such
expenses shall be deemed Indebtedness within the terms of this Security
Agreement.

Uniform Commercial Code. This Security Agreement shall constitute a valid and
binding security agreement under the Uniform Commercial Code — Secured
Transactions (herein called the “Code”) creating in favor of Secured Party,
until the Indebtedness is fully paid, a first priority security interest in and
to the Collateral. Accordingly, Debtor hereby acknowledges unto Secured Party
that Secured Party shall have, in addition to any and all other rights, remedies
and recourses afforded to Secured Party under this Security Agreement, all
rights, remedies and recourses afforded to secured parties by the Code.

Default by Debtor. There will be a default under this Security Agreement upon
the occurrence of any of the following events or conditions (herein called an
“Event of Default”):

(a) If any Indebtedness secured by this Security Agreement, either principal or
interest, is not paid when due, and such failure is not cured by the payment in
full within three (3) Business Days from the due date thereof.

(c) If Debtor shall fail to comply with any of Debtor’s covenants or agreements
herein or in the Note and such failure remains uncured for thirty (30) days
after receipt of written notice from Secured Party.

(d) If Debtor (i) applies for or consents to the appointment of a receiver,
trustee, custodian or liquidator of all or a substantial part of Debtor’s
assets, or (ii) files a voluntary petition in bankruptcy or fails generally to
pay Debtor’s debts as such debts become due, or (iii) makes a general assignment
for the benefit of creditors, or (iv) files a petition or answers same wherein
Debtor seeks reorganization or rearrangement with creditors or to take advantage
of any insolvency law, or (v) files an answer admitting the material allegations
of a petition filed against Debtor in any bankruptcy, reorganization, insolvency
or similar proceeding.

(e) If an order, non-appealable judgment or decree is entered by any court of
competent jurisdiction, upon the application of a creditor or otherwise,
adjudicating Debtor as bankrupt or insolvent or approving a petition seeking
reorganization or appointing a receiver, trustee or liquidator of all or any
substantial part of Debtor’s assets and same remains in effect for more than
sixty (60) days.

(f) If any warranty, representation or statement contained in this Security
Agreement or the Note proves to have been false in any material respect when
made or furnished.

Remedies.

(a) Upon the occurrence of an Event of Default (but subject to any applicable
cure period) and at any time thereafter, Secured Party may proceed to enforce
and to exercise any and all of the rights and remedies provided under the Note
and by the Code, as well as all other rights and remedies possessed by Secured
Party under this Security Agreement or otherwise at law or

 

- 2 -



--------------------------------------------------------------------------------

in equity. Secured Party may require Debtor to assemble the Collateral and make
it available to Secured Party at Debtor’s location. For purposes of the notice
requirements of the Code, Secured Party and Debtor agree that notice given at
least five (5) days prior to the related action hereunder is reasonable. Upon
the occurrence of an Event of Default (but subject to any applicable cure
period) and at any time thereafter, Secured Party shall be entitled to immediate
possession of the Collateral and all books and records evidencing same and shall
have authority to enter upon any premises, upon which said items may be
situated, and remove same therefrom. Expenses of retaking, holding, preparing
for sale, selling, or the like (collectively, “Collection Costs”) shall include,
without limitation, Secured Party’s reasonable attorneys’ fees, and all such
expenses shall be recovered by Secured Party before applying the proceeds from
the disposition of the Collateral toward the Indebtedness. To the extent allowed
by the Code, Secured Party may use Secured Party’s discretion in applying the
proceeds of any disposition of the Collateral to the Collection Costs or to the
Indebtedness, and Debtor will remain liable for any deficiency remaining after
such disposition. All rights and remedies of Secured Party hereunder are
cumulative and may be exercised singly or concurrently. The exercise of any
right or remedy will not be deemed a waiver of any other.

(b) Secured Party, in addition to the rights and remedies provided for in the
preceding subparagraph, shall have all the rights and remedies of a secured
party under the Uniform Commercial Code as adopted by the state where the
Collateral is located at the date of any such Event of Default or expiration of
any applicable cure period, whichever is later, and Secured Party shall be
entitled to all such other rights and remedies as may now or hereafter exist at
law or in equity for the collection of the Indebtedness and the enforcement of
the covenants herein and the foreclosure of the security interest created hereby
and to resort to any remedy provided hereunder or provided by the Uniform
Commercial Code as adopted in the state where the Collateral is located at such
date, or by any other law of such state, shall not prevent the concurrent or
subsequent employment of any other appropriate remedy or remedies.

(c) Secured Party may remedy or waive any default without waiving any prior or
subsequent default.

Secured Party’s Rights.

(d) This Security Agreement, Secured Party’s rights hereunder or said
Indebtedness hereby secured, may be assigned from time to time, and in any such
case the assignee will be entitled to all of the rights, privileges and remedies
granted in this Security Agreement to Secured Party.

(e) Upon the occurrence of an Event of Default and the expiration of any
applicable cure periods, Secured Party may execute, sign, endorse, transfer or
deliver, in the name of Debtor, notes, checks, drafts or other instrument for
the payment of money and receipts or any other documents, in each case as
necessary to evidence, perfect or realize upon the security interest and
obligations created by this Security Agreement.

(f) At Secured Party’s option, Secured Party may, after notice to Debtor and
Debtor’s failure to do so within thirty (30) days after receipt of said notice,
discharge taxes, liens or security interests or other encumbrances at any time
levied or placed on the Collateral, and perform or cause to be performed
Debtor’s obligations under the Collateral to maintain the same in full force and
effect. Debtor agrees to reimburse Secured Party on demand for any payment made,
or reasonable expense incurred, by Secured Party pursuant to the foregoing
authorization, plus interest thereon at the rate of interest provided for in the
Note.

 

- 3 -



--------------------------------------------------------------------------------

(g) No remedy herein conferred upon or reserved to Secured Party is intended to
be or shall be exclusive of any other remedy, but every remedy herein provided
is cumulative and is in addition to every other remedy given hereunder or in any
instrument executed in connection herewith, or now or hereafter existing at law
or in equity, or by statute; and every such right and remedy may be exercised
from time to time and as often as may be deemed expedient. No delay or omission
by Secured Party to exercise any right or remedy arising from any default will
impair any such right or remedy or will be construed to be a waiver thereof or
of any such default or an acquiescence therein.

Release of Security Interest. Upon full and complete payment of all sums owing
and to be owing by Debtor to Secured Party hereunder and under the Note, at the
request and expense of Debtor, Secured Party will make, execute and deliver a
reassignment of the properties assigned hereby and of the monies, revenues,
proceeds, benefits and payments, if any, that may be owing upon the aforesaid
Collateral to Debtor but without covenant or warranty, however, of any kind or
character, express or implied, and with the provisions that Secured Party will
not be required or called upon to refund or account for any payments properly
made to Secured Party which have been or may be properly applied to any
Indebtedness secured or to be secured hereby.

Validity of Security Interest. No security taken hereafter as security for
payment of any part or all of the Indebtedness shall impair in any manner or
effect this Security Agreement; all such present and future additional security
to be considered as cumulative security. Any of the Collateral may be released
from this Security Agreement without altering, varying or diminishing in any way
the force, effect, lien, security interest or charge of this Security Agreement
as to the Collateral not expressly released, and this Agreement shall continue
as a first lien, security interest and charge on all of the Collateral not
expressly released until all sums and indebtedness secured hereby have been paid
in full.

Notices. Any notice, request or other document shall be in writing and sent by
registered or certified mail, return receipt requested, postage prepaid and
addressed to the party to be notified at the following addresses, or such other
address as such party may hereafter designate by written notice to all parties,
which notice shall be effective as of the date of posting:

If to Secured Party:

Versata Enterprises, Inc.

6011 West Courtyard Dr.

Suite 300

Austin, Texas 78730

Attn: Lance A. Jones

Telecopy: (512) 874-3502

If to Borrower:

TenFold Corporation

698 West 10000 South

South Jordan, Utah 84095

Attn: Robert P. Hughes

Telecopy: (801) 816-0340

Texas Law. This Security Agreement and the obligations of the parties hereunder
are to be interpreted, construed and enforced in accordance with the laws of the
State of Texas.

Severability. If any provision of this Security Agreement or the application
thereof to any person or circumstance is held to be invalid or unenforceable to
any extent, the remainder of this Security Agreement and the application of such
provisions to other persons or circumstances is not to be affected thereby and
is to be enforced to the full extent permitted by law.

 

- 4 -



--------------------------------------------------------------------------------

Successors and Assigns. This Security Agreement inures to the benefit of, and is
binding upon, Debtor and Secured Party and their respective heirs, legal
representatives, successors and assigns.

Gender. The use of any gender herein shall include the other genders.

Scope. Nothing herein contained will in any way limit or be construed as
limiting the right of Secured Party to collect any note, item, sum or amount
secured or to be secured hereby only out of the properties assigned hereby or
out of the revenues, monies, proceeds, benefits and payments accruing and to
accrue unto Debtor, under and by virtue of said Collateral, but it is expressly
understood and provided that all such Indebtedness and amounts secured and to be
secured hereby are, and shall constitute, absolute and unconditional obligations
of Debtor to pay to Secured Party the amount provided for in the Note or herein
at the time and in the manner therein or herein specified or provided. Debtor
agrees that Debtor will, from time to time, and upon the reasonable request of
Secured Party, furnish satisfactory proof that the properties assigned hereby
and the revenues, monies, proceeds, benefits and payments accruing and to accrue
under said Collateral are free and clear of all lawful demands, claims and liens
other than those permitted hereunder.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Security Agreement is dated the              day of
March, 2008.

 

SECURED PARTY:

 

VERSATA ENTERPRISES, INC.

By:    

Name:

Title:

 

Sean P. Fallon

Vice President – Finance and Chief Financial Officer

BORROWER:

 

TENFOLD CORPORATION

By:    

Name:

Title:

 

Robert Felton

President and CEO

Signature Page to Security Agreement